     Case 2:16-cr-00205-JMV Document 62 Filed 03/11/21 Page 1 of 2 PageID: 108
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Alexis Carthens                                                      Cr.: 16-00205-001
                                                                                        PACTS #: 21274

Name of Sentencing Judicial Officer:    THE HONORABLE JOSE L. LINARES (RET.)
                                        CHIEF UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 02/05/2018

Original Offense:   Count One: Conspiracy to Produce False Identification Documents, Fraud with
                    Identification Documents and Authentication Features, 18 U.S.C. § 1028(f)
                    Count Two: Conspiracy to Defraud Government Respect To Claims, 18 U.S.C. § 286

Original Sentence: 42 months imprisonment, 36 months supervised release

Special Conditions: $200 Special Assessment, $ 121,922.32 in Restitution, Substance Abuse Testing,
Alcohol Treatment, Drug Treatment, Financial Disclosure, Cooperate with IRS, Mental Health Treatment,
No New Debt/Credit, Support Dependents, Forfeiture

Type of Supervision: Supervised Release                       Date Supervision Commenced: 08/18/2020

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   On February 24, 2021, Carthens tested positive for and admitted to marijuana
                     use.


 2                   Carthens has failed to make a payment towards his restitution during the
                     supervision term. The restitution balance is $121,622.32.

U.S. Probation Officer Action:

The probation office will continue to monitor Carthens’ substance use with random urine testing. After a
discussion with the probation officer, Carthens advised he will begin to make regular restitution payments
with an additional amount towards arrears. The probation office will continue to monitor his payments
and advise of any additional noncompliance. No formal Court action is requested at this time.
    Case 2:16-cr-00205-JMV Document 62 Filed 03/11/21 Page 2 of 2 PageID: 109
                                                                                          Prob 12A – page 2
                                                                                            Alexis Carthens


                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer


                                                               Dana Hafner

                                                        By:   DANA HAFNER
                                                              Senior U.S. Probation Officer

/ dh

APPROVED:



                                         03/04/2021
DONALD L. MARTENZ, JR.                       Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X   No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other



                                                                 Signature of Judicial O
                                                                                       Officer
                                                                                       Of
                                                                                        fffiicer


                                                               3/11/21
                                                                             Date
